internal_revenue_service number info release date index number ---------------------- ------------------------------- --------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - genin-128848-05 date date this letter responds to your letter dated date requesting information on your letter stated that you are the owner of series ee and i savings bonds your dear - ---------------- the federal_income_tax consequences of the transfer of united_states series ee and i savings bonds to a revocable_trust letter also stated that you have created a revocable_living_trust of which you are the trustee and owner you intend to contribute the series ee and i bonds to the trust the information in this letter is based solely upon the facts and representations made in your letter we have not examined the savings bonds or the trust therefore while we are unable to issue a letter_ruling at this time we are furnishing the following general information in response to your request in general the owner of ee and i series bonds may defer reporting the accrued interest on the bonds on the owner’s federal_income_tax return until the earlier of when the bonds are cashed mature or are disposed of if the owner of savings bonds transfers them to a_trust and the transferor is considered the owner of the trust ie a grantor_trust for federal_income_tax purposes the transferor may continue to defer reporting interest accrued each year for example a transferor is treated as the owner of the trust if the transferor can revoke the trust the transferor must include the total interest accrued in his or her income when the bonds are cashed or finally mature whichever is earlier connection with the transfer of savings bonds into the trust or any other federal tax issues with exist regarding the trust we appreciate this opportunity to provide you with assistance please keep a copy of this letter for your records we have included a copy of pages of irs this letter implies no opinion concerning any other federal tax issues in publication federal_income_tax of individuals providing tax information on your u s savings bonds if you have further questions concerning any matter addressed in this letter please contact us at ----- ------------- not a toll free number sincerely audrey ellis senior counsel branch office of the associate chief_counsel passthroughs and special industries --------------------- encl -------------------------------------------- cc
